Exhibit 10.1

AMENDMENT NO. 1 dated as of May 8, 2017 (this “Amendment”), to the AMENDED AND
RESTATED CREDIT AGREEMENT dated as of May 6, 2015 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among KAMAN
CORPORATION (the “Company”), RWG GERMANY GmbH, KAMAN COMPOSITES – UK HOLDINGS
LIMITED and the other SUBSIDIARY BORROWERS from time to time party thereto
(collectively, the “Borrowing Subsidiaries”), the LENDERS from time to time
party thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative
Agent, BANK OF AMERICA, N.A. and CITIZENS BANK, N.A., as Co-Syndication Agents,
and SUNTRUST BANK, KEYBANK NATIONAL ASSOCIATION, TD BANK, N.A., BRANCH BANKING &
TRUST COMPANY AND FIFTH THIRD BANK, as Co-Documentation Agents. Capitalized
terms used in this Amendment but not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement.

WHEREAS pursuant to the Credit Agreement, the Lenders have agreed to extend
credit to the Company and the Borrowing Subsidiaries on the terms and subject to
the conditions set forth therein;

WHEREAS the Company has requested that certain provisions of the Credit
Agreement be amended as set forth herein; and

WHEREAS the undersigned Lenders are willing to amend such provisions of the
Credit Agreement, in each case on the terms and subject to the conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Amendment to Section 1.01. Section 1.01 of the Credit Agreement is
hereby amended as follows:

(a) The definition of the term “Specified Convertible Notes” in Section 1.01 of
the Credit Agreement is hereby replaced in its entirety with the following text:

“Specified Convertible Notes” means (i) the 3.25% Convertible Senior Notes due
2017 issued by the Company pursuant to that certain Indenture dated as of
November 19, 2010 by and between the Company and The Bank of New York Mellon
Trust Company, N.A., as trustee, (the “2017 Convertible Notes”), (ii) the
unsecured Convertible Senior Notes to be issued by the Company in an aggregate
amount not to exceed $225 million



--------------------------------------------------------------------------------

2

 

and (iii) any refinancings, refundings, renewals or extensions thereof, or
issuances in exchange therefor, or, in each case, of any part thereof, at any
time or from time to time, or of any notes issued in any of the foregoing
transactions, provided that such refinancing, refunding, renewal or extension
(a) matures no earlier than 91 days after the then current Maturity Date, (b) is
not required to be repaid or defeased prior to the date that is 91 days after
the then current Maturity Date (it being understood that any such notes may
provide for any redemption or repurchase of notes upon the occurrence of a
“Fundamental Change” (or equivalent) under the applicable indenture), and (c) is
on arms’-length, market-based terms for convertible notes at the time such notes
are issued, as determined by the Company in good faith. For the avoidance of
doubt, any of the foregoing that do not, by their terms, expressly subordinate
the payment of obligations thereunder to the payment of obligations under the
Loan Documents will not be considered Subordinated Indebtedness hereunder.

(b) The following definitions are hereby added in the appropriate alphabetical
order to Section 1.01 of the Credit Agreement:

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Company’s
common stock (or other securities or property following a merger event,
reclassification or other change of the common stock of the Company) purchased
by the Company in connection with the issuance of any Specified Convertible
Notes and settled in common stock of the Company (or such other securities or
property), cash or a combination thereof (such amount of cash and/or common
stock (or such other securities or property) determined by reference to the
price of the Company’s common stock (or such other securities or property)), and
cash in lieu of fractional shares of common stock of the Company (or such other
securities or property). For the avoidance of doubt, the entry into, payment of
premiums in connection therewith, performance of obligations under and exercise,
settlement or early unwind, cancellation or termination of all or any portion of
any Permitted Bond Hedge Transaction shall not be considered to be a sale,
license, lease, transfer or other disposition of assets within the meaning of
Section 6.06 or a stock or asset acquisition within the meaning of Section 6.11.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Company’s common stock (or other securities or property following a merger
event, reclassification or other change of the common stock of the Company) sold
by the Company substantially concurrently with any purchase by the Company of a
Permitted Bond Hedge Transaction and settled in common stock of the Company (or
such other securities or property), cash or a combination thereof (such amount
of cash and/or common stock (or such other securities or property) determined by



--------------------------------------------------------------------------------

3

 

reference to the price of the Company’s common stock (or such other securities
or property)), and cash in lieu of fractional shares of common stock of the
Company (or such other securities or property).

(c) The definition of the term “Swap Agreement” in Section 1.01 of the Credit
Agreement is hereby replaced in its entirety with the following text:

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement; provided further, that none of the
Permitted Bond Hedge Transactions, the Permitted Warrant Transactions or the
Specified Convertible Notes will be considered to be Swap Agreements.

(d) The definition of the term “Specified Swap Obligation” in Section 1.01 of
the Credit Agreement is hereby replaced in its entirety with the following text:

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder; provided that,
none of the Permitted Bond Hedge Transactions, the Permitted Warrant
Transactions or the Specified Convertible Notes will be considered to be
Specified Swap Obligations.

SECTION 2. Amendment to Section 6.02. Section 6.02 of the Credit Agreement is
hereby amended by adding the following text as a new clause (e):

(e) Specified Convertible Notes in an aggregate principal amount not to exceed
$340,000,000 at any one time outstanding.

SECTION 3. Amendment to Section 6.10. Section 6.10 of the Credit Agreement is
hereby amended by adding the following text as a new clause (h):

(h) the purchase of any Permitted Bond Hedge Transaction by the Company and the
performance of its obligations thereunder.

SECTION 4. Amendment to Section 6.16. Section 6.16 of the Credit Agreement is
hereby amended by deleting clause (c):

(c) repayments of Specified Convertible Notes



--------------------------------------------------------------------------------

4

 

SECTION 5. Amendment to Section 6.17. Clause (d) of Section 6.17 of the Credit
Agreement is hereby replaced in its entirety with the following text:

(d) Minimum Liquidity. Permit Liquidity: (i) as of the last day of the fiscal
quarter of the Company ending two full fiscal quarters prior to the stated
maturity of the 2017 Convertible Notes, to be less than an amount equal to 50%
of the outstanding principal amount of the 2017 Convertible Notes and (ii) as of
the last day of each fiscal quarter of the Company ending thereafter, to be less
than an amount equal to the outstanding principal amount of the 2017 Convertible
Notes as of such day.

SECTION 6. Representations and Warranties. Each of the Company and the Borrowing
Subsidiaries represent and warrant to the Administrative Agent and to each of
the Lenders that:

(a) This Amendment has been duly authorized, executed and delivered by it and
constitutes a legal, valid and binding obligation of the Company and the
Borrowing Subsidiaries, enforceable against the Company and the Borrowing
Subsidiaries in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b) The representations and warranties of the Company and the Borrowing
Subsidiaries set forth in the Loan Documents that are qualified by materiality
are true and correct and the representations and warranties of the Company and
the Borrowing Subsidiaries set forth in the Loan Documents that are not so
qualified are true and correct in all material respects on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties are
true and correct (or are true and correct in all material respects, as the case
may be, as of such earlier date).

(c) At the time of and immediately after giving effect to this Amendment, no
Default shall have occurred and be continuing.

SECTION 7. Effectiveness. This Amendment shall become effective as of the date
first above written (the “Amendment Effective Date”) when (a) the Administrative
Agent shall have received counterparts of this Amendment that, when taken
together, bear the signatures of the Company, the Borrowing Subsidiaries and the
Required Lenders and (b) the Administrative Agent and the Lenders shall have
received payment of all fees and expenses required to be paid or reimbursed by
the Company or any Borrowing Subsidiary under or in connection with this
Amendment and any other Loan Document, including those fees and expenses set
forth in Section 11 hereof; provided that the Company has received one or more
invoices setting forth such fees and expenses at least three Business Days prior
to the Amendment Effective Date.

SECTION 8. Credit Agreement. Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of



--------------------------------------------------------------------------------

5

 

or otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the Company, the Borrowing Subsidiaries or any other Loan Party under the
Credit Agreement or any other Loan Document and (b) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle the Company, the
Borrowing Subsidiaries or any other Loan Party to any future consent to, or
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.
After the date hereof, any reference in the Loan Documents to the Credit
Agreement shall mean the Credit Agreement as modified hereby. This Amendment
shall constitute a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents.

SECTION 9. Applicable Law; Waiver of Jury Trial. (a) THIS AMENDMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

SECTION 10. Counterparts; Amendment. This Amendment may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment. This Amendment may not be amended nor may any provision
hereof be waived except pursuant to a writing signed by the Company, the
Borrowing Subsidiaries, the Administrative Agent and the Required Lenders.

SECTION 11. Fees and Expenses. The Company agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment to the extent required under Section 9.03 of the Credit
Agreement.

SECTION 12. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

KAMAN CORPORATION,

as the Company

  by  

/s/ Robert D. Starr

    Name: Robert D. Starr     Title: EVP & CFO

RWG GERMANY GMBH,

as a Subsidiary Borrower

  by  

/s/ Robert G. Paterson

    Name: Robert G. Paterson     Title: Managing Director

KAMAN COMPOSITES – UK HOLDINGS LIMITED,

as a Subsidiary Borrower

  by  

/s/ Robert D. Starr

    Name: Robert D. Starr     Title: Director

KAMAN LUX HOLDING, S.À.R.L,

as a Subsidiary Borrower

  by  

/s/ Robert D. Starr

    Name: Robert D. Starr     Title: Category A Manager

[Amendment No. 1 Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

  By  

        /s/ Peter M. Killea

    Name: Peter M. Killea     Title: Executive Director

[Amendment No. 1 Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF MAY 6, 2015, AMONG KAMAN CORPORATION, RWG GERMANY GMBH, KAMAN
COMPOSITES – UK HOLDINGS LIMITED AND THE OTHER SUBSIDIARY BORROWERS FROM TIME TO
TIME PARTY THERETO THE LENDERS FROM TIME TO TIME PARTY THERETO JPMORGAN CHASE
BANK, N.A., AS ADMINISTRATIVE AGENT, BANK OF AMERICA, N.A. AND CITIZENS BANK,
N.A., AS CO-SYNDICATION AGENTS, AND SUNTRUST BANK, KEYBANK NATIONAL ASSOCIATION,
TD BANK, N.A., BRANCH BANKING & TRUST COMPANY AND FIFTH THIRD BANK, AS
CO-DOCUMENTATION AGENTS.

BANK OF AMERICA, NA

Lender By:  

        /s/ Christopher T. Phelan

  Name: Christopher T. Phelan   Title: SVP For Lenders that need two signature
blocks: By:  

 

  Name:   Title:

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF MAY 6, 2015, AMONG KAMAN CORPORATION, RWG GERMANY GMBH, KAMAN
COMPOSITES – UK HOLDINGS LIMITED AND THE OTHER SUBSIDIARY BORROWERS FROM TIME TO
TIME PARTY THERETO THE LENDERS FROM TIME TO TIME PARTY THERETO JPMORGAN CHASE
BANK, N.A., AS ADMINISTRATIVE AGENT, BANK OF AMERICA, N.A. AND CITIZENS BANK,
N.A., AS CO-SYNDICATION AGENTS, AND SUNTRUST BANK, KEYBANK NATIONAL ASSOCIATION,
TD BANK, N.A., BRANCH BANKING & TRUST COMPANY AND FIFTH THIRD BANK, AS
CO-DOCUMENTATION AGENTS.

Citizens Bank, N.A.

Lender By:  

        /s/ Donald A. Wright

  Name: Donald A. Wright   Title: Senior Vice President For Lenders that need
two signature blocks: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF MAY 6, 2015, AMONG KAMAN CORPORATION, RWG GERMANY GMBH, KAMAN
COMPOSITES – UK HOLDINGS LIMITED AND THE OTHER SUBSIDIARY BORROWERS FROM TIME TO
TIME PARTY THERETO THE LENDERS FROM TIME TO TIME PARTY THERETO JPMORGAN CHASE
BANK, N.A., AS ADMINISTRATIVE AGENT, BANK OF AMERICA, N.A. AND CITIZENS BANK,
N.A., AS CO-SYNDICATION AGENTS, AND SUNTRUST BANK, KEYBANK NATIONAL ASSOCIATION,
TD BANK, N.A., BRANCH BANKING & TRUST COMPANY AND FIFTH THIRD BANK, AS
CO-DOCUMENTATION AGENTS.

Fifth Third Bank

Lender By:  

        /s/ J. David Izard

  Name: J. David Izard   Title: Vice President For Lenders that need two
signature blocks: By:  

 

  Name:   Title:

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF MAY 6, 2015, AMONG KAMAN CORPORATION, RWG GERMANY GMBH, KAMAN
COMPOSITES – UK HOLDINGS LIMITED AND THE OTHER SUBSIDIARY BORROWERS FROM TIME TO
TIME PARTY THERETO THE LENDERS FROM TIME TO TIME PARTY THERETO JPMORGAN CHASE
BANK, N.A., AS ADMINISTRATIVE AGENT, BANK OF AMERICA, N.A. AND CITIZENS BANK,
N.A., AS CO-SYNDICATION AGENTS, AND SUNTRUST BANK, KEYBANK NATIONAL ASSOCIATION,
TD BANK, N.A., BRANCH BANKING & TRUST COMPANY AND FIFTH THIRD BANK, AS
CO-DOCUMENTATION AGENTS.

KEYBANK NATIONAL ASSOCIATION

Lender By:  

        /s/ Suzannah Valdivia

  Name: SUZANNAH VALDIVIA   Title: SENIOR VICE PRESIDENT For Lenders that need
two signature blocks: By:  

 

  Name:   Title:

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF MAY 6, 2015, AMONG KAMAN CORPORATION, RWG GERMANY GMBH, KAMAN
COMPOSITES – UK HOLDINGS LIMITED AND THE OTHER SUBSIDIARY BORROWERS FROM TIME TO
TIME PARTY THERETO THE LENDERS FROM TIME TO TIME PARTY THERETO JPMORGAN CHASE
BANK, N.A., AS ADMINISTRATIVE AGENT, BANK OF AMERICA, N.A. AND CITIZENS BANK,
N.A., AS CO-SYNDICATION AGENTS, AND SUNTRUST BANK, KEYBANK NATIONAL ASSOCIATION,
TD BANK, N.A., BRANCH BANKING & TRUST COMPANY AND FIFTH THIRD BANK, AS
CO-DOCUMENTATION AGENTS.

TD BANK, N.A.

Lender By:  

        /s/ Bernadette Collins

  Name: Bernadette Collins   Title: Senior Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF MAY 6, 2015, AMONG KAMAN CORPORATION, RWG GERMANY GMBH, KAMAN
COMPOSITES – UK HOLDINGS LIMITED AND THE OTHER SUBSIDIARY BORROWERS FROM TIME TO
TIME PARTY THERETO THE LENDERS FROM TIME TO TIME PARTY THERETO JPMORGAN CHASE
BANK, N.A., AS ADMINISTRATIVE AGENT, BANK OF AMERICA, N.A. AND CITIZENS BANK,
N.A., AS CO-SYNDICATION AGENTS, AND SUNTRUST BANK, KEYBANK NATIONAL ASSOCIATION,
TD BANK, N.A., BRANCH BANKING & TRUST COMPANY AND FIFTH THIRD BANK, AS
CO-DOCUMENTATION AGENTS.

UBS AG, Stamford Branch

Lender By:  

        /s/ Craig Pearson

  Name: Craig Pearson   Title: Associate Director By:  

        /s/ Houssem Daly

  Name: Houssem Daly   Title: Associate Director

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF MAY 6, 2015, AMONG KAMAN CORPORATION, RWG GERMANY GMBH, KAMAN
COMPOSITES – UK HOLDINGS LIMITED AND THE OTHER SUBSIDIARY BORROWERS FROM TIME TO
TIME PARTY THERETO THE LENDERS FROM TIME TO TIME PARTY THERETO JPMORGAN CHASE
BANK, N.A., AS ADMINISTRATIVE AGENT, BANK OF AMERICA, N.A. AND CITIZENS BANK,
N.A., AS CO-SYNDICATION AGENTS, AND SUNTRUST BANK, KEYBANK NATIONAL ASSOCIATION,
TD BANK, N.A., BRANCH BANKING & TRUST COMPANY AND FIFTH THIRD BANK, AS
CO-DOCUMENTATION AGENTS.

BRANCH BANKING AND TRUST COMPANY

Lender By:  

        /s/ Jeff Skalka

  Name: Jeff Skalka   Title: Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF MAY 6, 2015, AMONG KAMAN CORPORATION, RWG GERMANY GMBH, KAMAN
COMPOSITES – UK HOLDINGS LIMITED AND THE OTHER SUBSIDIARY BORROWERS FROM TIME TO
TIME PARTY THERETO THE LENDERS FROM TIME TO TIME PARTY THERETO JPMORGAN CHASE
BANK, N.A., AS ADMINISTRATIVE AGENT, BANK OF AMERICA, N.A. AND CITIZENS BANK,
N.A., AS CO-SYNDICATION AGENTS, AND SUNTRUST BANK, KEYBANK NATIONAL ASSOCIATION,
TD BANK, N.A., BRANCH BANKING & TRUST COMPANY AND FIFTH THIRD BANK, AS
CO-DOCUMENTATION AGENTS.

The Northern Trust Company

Lender By:  

        /s/ Eric Siebert

  Name: Eric Siebert   Title: Senior Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF MAY 6, 2015, AMONG KAMAN CORPORATION, RWG GERMANY GMBH, KAMAN
COMPOSITES – UK HOLDINGS LIMITED AND THE OTHER SUBSIDIARY BORROWERS FROM TIME TO
TIME PARTY THERETO THE LENDERS FROM TIME TO TIME PARTY THERETO JPMORGAN CHASE
BANK, N.A., AS ADMINISTRATIVE AGENT, BANK OF AMERICA, N.A. AND CITIZENS BANK,
N.A., AS CO-SYNDICATION AGENTS, AND SUNTRUST BANK, KEYBANK NATIONAL ASSOCIATION,
TD BANK, N.A., BRANCH BANKING & TRUST COMPANY AND FIFTH THIRD BANK, AS
CO-DOCUMENTATION AGENTS.

PNC Bank, National Association

Lender By:  

        /s/ Robert M. Martin

  Name: Robert M. Martin   Title: Senior Vice President